PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,226,956
Issue Date: 18 Jan 2022
Application No. 16/629,098
Filing or 371(c) Date: 7 Jan 2020
Attorney Docket No. 8223-1908164 (2336US02)  

:
:	REDETERMINATION OF
:	PATENT TERM
:	ADJUSTMENT
:
:



This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 CFR § 1.705(b) (“Request”), filed March 14, 2022.  Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from one (1) day to forty-seven (47) days. The Office’s redetermination of the PTA indicates the correct PTA is forty-seven (47) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 1 day on January 18, 2022. Applicant timely submitted the present Request and required $210 fee for filing an application for patent term adjustment on March 14, 2022.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 1 day;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
0 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The PTA set forth on the patent is 1 day (1 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

The Request argues a 47 day period of adjustment, not a 1 day period of adjustment, is warranted pursuant to 37 CFR 1.703(a)(1) for the Office’s failure to mail an action under 35 U.S.C. 132 not later than fourteen months after the date the national stage commenced under 35 U.S.C. 371(b)
or (f).  The Request asserts the period of A Delay is 47 days. The Request asserts the correct PTA is 47 days (47 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As will be discussed, the Office concurs that a 47 day period of adjustment, not a 1 day period of adjustment, is warranted pursuant to 37 CFR 1.703(a)(1) for the Office’s failure to mail an action under 35 U.S.C. 132 not later than fourteen months after the date the national stage commenced under 35 U.S.C. 371(b) or (f). Therefore, the Office concurs that the period of A Delay is 47 days, and the correct PTA is 47 days (47 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

A Delay

The Request disputes the Office’s prior determination the period of A Delay is 1 day.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and determined the period of A Delay is 47 days.

37 CFR 1.702(a)(1) calls for an adjustment for the Office’s failure to mail at least one of a notification under 35 U.S.C. 132  or a notice of allowance under 35 U.S.C. 151  not later than fourteen months after the date on which the application was filed under 35 U.S.C. 111(a)  or the date the national stage commenced under 35 U.S.C. 371(b) or (f)  in an international application

The period of adjustment under § 1.703(a)(1) is:  

The number of days, if any, in the period beginning on the day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b)
or (f) in an international application and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first[.]

January 7, 2020 is the date of commencement. This fact is not in dispute.

The Office agrees with petitioner that the first notification under 35 U.S.C. 132 is not the First Action Interview Pilot Program Pre-Interview Communication (“Pre-Interview Communication”), mailed March 8, 2021, but instead the First Action Interview Office Action Summary, mailed April 23, 2021.

As petitioner argues, the Pre-Interview Communication, mailed March 8, 2021 is not the first Office action on the merits in this case. A Pre-Interview Communication is deemed the first Office action on the merits if an applicant waives the First Action Interview Office Action. However, in this case, applicant filed an Applicant Initiated Interview Request Form/ PTOL-413A form on April 6, 2021, which included brief description of the arguments to be presented and proposed an April 20, 2021 interview date. The PTOL-413A form was filed within one month of the mailing of the March 8, 2021 Pre-Interview Communication. The interview took place on April 20, 2021 and the examiner issued a First Action Interview Office Action Summary on April 23, 2021. As such, the Pre-Interview Communication, mailed March 8, 2021 is not the first Office Action on the merits.  Rather, the April 23, 2021 First Action Interview Office Action Summary is.

The correct period of adjustment under 37 CFR 1.703(a)(1) is 47 days, which is the number of days beginning March 8, 2021, the day after the date 14 months after the commencement date, and ending April 23, 2021, the date the Office mailed the First Action Interview Office Action Summary. The 1 day period of adjustment has been removed, and a 47 day period of adjustment under 37 CFR 1.703(a)(1) has been entered.

The period of A Delay is 47 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

The Request does not dispute the Office’s prior determination that the number of days of Applicant Delay is 0 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and confirmed the number of days of Applicant Delay is 0 days. 

Conclusion

The Request asserts the correct period of A Delay is 47 days and the correct PTA is 47 days (47 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 47 days.   Therefore, the correct PTA is 47 days (47 days of A Delay + 0 day of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by forty-seven (47) days. No additional fees are required.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction